Allowable Subject Matter
Claims 1-70 are allowable because the features associated with “receiving, by the first nDVR, second capacity information indicating a utilization associated with a second nDVR; and storing, by the first nDVR and based on the first capacity information and the second capacity information, one or more content segments,” overcome the prior art of record.  For instance, references such as Blinnikka (US 2008/0282312) and Bumgardner et al. (US 2004/0156614) teach the use of a network of recording with available tuners for storing media content and Pashkevich et al. (US 8,548,297), van Coppenolle et al. (US 2013/0080565), Emerson et al. (US 2011/0126258), and Ismail (US 2005/0193023) teach sharing storage capacity between multiple digital recorders.  However, the prior art of record does not teach the cited features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425